Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	In regards to claim(s) 1 and 17, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the receiving unit being configured to calculate a used and/or remaining period of a life-time of the grease from the speed profile and the temperature profile via a calculated imposed energy associated with the grease.
	In regards to claim(s) 9, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including determining a value of a rheological parameter of the grease by the receiving unit, and correlating, by the receiving unit, the value of the rheological parameter to the used and/or remaining period via a master-curve of the rheological parameter over time specific to a type of the grease and/or a composition of the grease.
	In regards to claim(s) 10, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including determining, by the receiving unit, a sheared volume of the grease in the bearing, and wherein the receiving unit measures the rheological parameter, obtains a corresponding energy density, subtracts the corresponding energy density from the corresponding critical energy density to determine the used and/or remaining period of the life-time of the grease.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656